Citation Nr: 0330649	
Decision Date: 11/06/03    Archive Date: 11/17/03

DOCKET NO.  02-12 979	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.	Entitlement to service connection for bilateral hip 
disability.  

2.	Entitlement to an initial increased (compensable) rating 
for a right knee disorder.  

3.	Entitlement to an initial increased (compensable) rating 
for a left knee disorder.  

4.	Entitlement to a compensable evaluation due to multiple, 
noncompensable, service-connected disabilities.  


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel





INTRODUCTION

The veteran served on active duty from August 2000 to July 
2001.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a March 2002 rating decision of the Jackson, 
Mississippi, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  


REMAND

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, No. 
02-7007, -7008, -7009, -7010 (Fed. Cir. Sept. 22, 2003), the 
United States Court of Appeals for the Federal Circuit 
invalidated the 30-day response period contained in 
38 C.F.R. § 3.159(b)(1) as inconsistent with 38 U.S.C.§ 
5103(b)(1).  The Court made a conclusion similar to the one 
reached in Disabled Am. Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a 
related Board regulation, 38 C.F.R. § 19.9).  

The Court found that the 30-day period provided in § 
3.159(b)(1) to respond to a VCCA duty to notify is 
misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  Therefore, since this case is being 
remanded for additional development or to cure a procedural 
defect, the RO must take this opportunity to inform the 
appellant that notwithstanding the information previously 
provided, a full year is allowed to respond to a VCAA 
notice.  

It is also noted that, in rating musculoskeletal 
disabilities, 38 C.F.R. § 4.40 (regarding functional loss) 
must be considered apart from and in addition to the 
appropriate Diagnostic Code(s) in the VA Schedule for Rating 
Disabilities.  The United States Court of Appeals for 
Veterans Claims (Court) has held that when a diagnostic code 
provides for compensation based upon limitation of motion, 
that the provisions of 38 C.F.R. §§ 4.40 and 4.45 (2003) 
must also be considered, and that examinations upon which 
the rating decisions are based must adequately portray the 
extent of functional loss due to pain "on use or due to 
flare-ups." DeLuca v. Brown, 8 Vet.App. 202, 205-07 (1995). 
See DeLuca v. Brown, 8 Vet. App. 202, at 204-206, 208 
(1995).  

In light of the nature of her complaints, the Board finds 
that a more comprehensive VA physical examination is is 
warranted inorder to comply with the Deluca case.  

A review of the record shows that on examination by VA in 
November 2001 and February 2002, no abnormality of the hips 
could be found.  The veteran has objected that she has not 
had the opportunity to review X-ray studies of her hips and 
requested another examination.  It also is unclear whether 
or not the veteran's service medical records were available 
for review by the examiner at the time the examinations took 
place.  

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well 
as 38 U.S.C.A. §§ 5102, 5103, and 5103A, 
(West 2002), and any other applicable 
legal precedent.  See also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

2.  The appellant should be scheduled 
for VA examination by an orthopedist to 
determine the severity of her bilateral 
knee disorder and the etiology of any 
bilateral hip disorder.  The appellant's 
claims file must be made available to 
the VA examiner for review in connection 
with the examination.  X-rays and/or 
other diagnostic studies should be done, 
as deemed appropriate by the examiner, 
and, if feasibl,e at the appellant's 
request, should be reviewed with her.  

It is requested that the examiner obtain 
a detailed occupational history.  The 
examiner should specifically note the 
range of motion of knees and hips and 
what is  as well as the extent of any 
recurrent subluxation or lateral 
instability of of the knees.  The 
examiner should also describe any 
functional loss due to pain, weakened 
movement, excess fatigability, and 
incoordination, to include the degree of 
functional loss that is likely to result 
from flare-up or extended use.  
Following the examination, if a 
disability of the hips is diagnosed, the 
examiner is requested to render an 
opinion as to whether it is as likely as 
not the disability of the hips is 
related to service?  The specialist 
should provide complete rationale for 
all conclusions reached.

3.  Thereafter, the RO should readjudicate 
the issues on appeal.  If the determination 
remains unfavorable to the veteran, she 
should be provided with a supplemental 
statement of the case (SSOC) and an 
opportunity to respond. 

Thereafter the case should be returned to the Board for 
further appellate consideration.

The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has remanded 
to the regional office.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 
1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


	                  
_________________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




